Case 4:18-cv-00682-ALM-CAN Document 8 Filed 10/29/18 Page 1 of 4 PageID #: 36




                                    US DISTRICT COURT
                                   Eastern District of Texas


  CRAIG CUNNINGHAM, an                                                          Clerk, U.S. District Court
  Individual,                                                                        Texas Eastern


           Plaintiff,                               Case Number: 4:18-cv-00682




       Plaintiffs Motion to Dismiss the Defendant s Counterclaim or more definite

                                           statement



  1.   To the Honorable US DISTRICT COU T:

  2.   The Plaintiff now moves the court to dismiss the Defendant s counterclaim for failure

          to state a claim under FRCP 12(b)(6) or in the alternative motion for a more

          definite statement under FRCP 12(e).

           The Defendant’s counterclaim should be dismissed under FRCP 12(b)(6)

  3.   The Defendant’s counterclaim should be dismissed for failure to state a claim.

  4.   The Defendants cite no elements of any tort, breach of duty of care, law, legal

          doctrine or legal theory that they claim the Plaintiff violated. There defendant’s

          devote an entire 2 paragraphs to their counterclaim that are devoid of any factual

          allegations, but only legal conclusions that the Plaintiff did something wrong

          that harmed the defendants to the tune of $100,000.




                                                                                               3
Case 4:18-cv-00682-ALM-CAN Document 8 Filed 10/29/18 Page 2 of 4 PageID #: 37




   5. The Defendant first claims there are some vague and unspecified reckless and/or

          intentional acts that the Plaintff did, but that doesn t mean the actions were

          illegal or violated any duty of care owed to the Defendants.

  6. The Defendant further claims that the Plaintiff brought some extortionary lawsuit

         with fraudulent pretenses but fails to properly allege either extortion or fraud in

         their counterclaim. The elements of Fraud for example require some ascertainable

         loss.


  7. For example with a fraud claim, a plaintiff must show that (1) the defendant made a

         material representation that was false, (2) the defendant knew the representation

         was false or made it recklessly as a positive assertion without any knowledge of

         its truth, (3) the defendant intended to induce the plaintiff to act upon the

         representation, and (4) the plaintiff actually and justifiably relied on the

         representation, which caused the injury. Ernst & Young, LLP. v. Pac. M t. Life

         Ins. Co., 51 S.W.3d 573, 577 (Tex. 2001). No such allegations were made in the

         counterclaim to substantiate even a single element of fraud, much less all of them,

         so their fraud claims must fail as well.

  8. As far as extortion, Texas doesn’t recognize a civil extortion claim Without any

         authority supporting the proposition that Texas recognizes a civil cause of actio

        for extortion, the Court is not obliged to do so now. Kennedy Ship & Repair, LP v

         Loc Tran, 256 F.Supp.2d 678 S.D.Tex., (2003), so the Defendant s claims for extortion must fail.


     The Defendant should be ordered to file a more definite statement per FRCP

         12(e)

  9. The Defendant’s 2 paragraph “counterclaim is devoid of any sort of legal argument,

         factual allegations of wrongdoing, is vague as far as what legal doctrine, law, or



                                                                                                       4
Case 4:18-cv-00682-ALM-CAN Document 8 Filed 10/29/18 Page 3 of 4 PageID #: 38




          other duty of care was breached by the Plaintiff or anything that could reasonably

          justify an award of $100,000.

   10. The counterclaim fails to state what the Plaintiff did that has wronged the defendant

          to the tune of $100,000 and only vaguely references some unspecified reckless

          and/or intentional acts of the Plaintiff in bringing this lawsuit , but fails to

          provide any sort of clarity as to what those acts by the Plaintiff are.

   11. Furthennore, the only liability of the Plaintiff is limited by 15 USC 1692(k) which

          requires an affirmative showing that the entire case was brought for the purpose

          of harassment or in bad faith to justify an award of damages under the FDCPA.

          No allegations of bad faith or harassment are made by the Defendants in their

          counterclaim.


      The court should deem the Defendant s counterclaim to be in bad faith and for

          the purpose of harassment

   12. The Defendant has filed a bad faith counterclaim per 15 USC 1692(k) and they can t

          possibly substantiate that they have suffered $ 100,000 in actual damages for

           Mental anguish by simply being served with a lawsuit. This is merely a

          harassing claim designed to retaliate against the Plaintiff for suing them. Should

          the Defendants be unable to substantiate damages in the amount of $100,000 the

          court should deem their filing claiming damages of $100,000 to be in bad faith

          and for the purpose of harassment.




  5543 Edmondson Pike, ste 248 Nashville, TN 37211, 615-348-1977 10/29/2018



                                                                                               5
Case 4:18-cv-00682-ALM-CAN Document 8 Filed 10/29/18 Page 4 of 4 PageID #: 39




                                   US DISTRICT COURT
                                  Eastern District of Texas


  CRAIG CUNNINGHAM, an
  Individual,

         Plaintiff, Case Number:

  vs.



  Niagara Restitution Services, Inc, Ya al Ramirez, and John/Jane Does 1-5
        Defendant.
                                           /


                              Plaintiffs Certificate of Service


  I hereby certify a true copy of the foregoing was mailed to the Defendants of record via
  USPS first class mail




  5543 Edmondson Pike, ste 248 Nashville, TN 37211, 615-348-1977 10/29/2018




                                                                                         2
